                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )          No. 4:20-CR-00275-DGK-1
                                                 )
MICHAEL R. EARLEY,                               )
                                                 )
       Defendant.                                )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
             AND ACCEPTING DEFENDANT’S GUILTY PLEA

       On August 26, 2021, the Honorable Lajuana M. Counts, United States Magistrate Judge

for the Western District of Missouri, issued her Report and Recommendation, ECF No. 32,

recommending that Defendant’s guilty plea be accepted and that Defendant be adjudged guilty of

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), as

charged in Count Two of the Indictment.

       Neither party objected to the Report and Recommendation, and the time for doing so has

passed. 28 U.S.C. § 636(b)(1)(C); Local Rule 74.1(a)(2). The Court has also reviewed de novo

the transcripts of the proceedings held before Judge Counts on August 25, 2021. In light of the

evidence in the Record and the lack of objection from either party, the Court adopts the Magistrate

Judge’s Report and Recommendation and (1) accepts Defendant’s plea of guilty and (2) finds

Defendant guilty of the charged crime in Count Two of the Indictment.

       IT IS SO ORDERED.

Date: September 21, 2021                         /s/ Greg Kays
                                                 GREG KAYS, JUDGE
                                                 UNITED STATES DISTRICT COURT
